Citation Nr: 9908408	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for nasal 
fracture and septal deformity status post repair, 

2.  Entitlement to a compensable evaluation for maxillary 
sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to November 
1979, and from October 1981 to June 1994.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) regional office in Cheyenne, Wyoming.  The case was then 
transferred to the VA regional office in St. Petersburg, 
Florida (hereinafter RO).

The issue certified for appeal is entitlement to a 
compensable evaluation for nasal fracture and septal 
deformity status post repair, maxillary sinusitis.  The Board 
is of the opinion that this issue is more appropriately 
stated as set forth ion the title page of this decision.  


FINDINGS OF FACT

1.  The nasal fracture and septal deformity status post 
repair is manifested some obstruction with right deflection 
of the nose.

2.  The maxillary sinusitis is manifested by postnasal drip, 
and mild facial pressure.  


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for nasal 
fracture and septal deformity status post repair, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1998). 

2.  The criteria for a compensable evaluation for sinusitis 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
§38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that the veteran 
was seen on several occasions for sinusitis.  In January 
1992, he fell on to a table and hit his nose.  An examination 
showed a deviated nasal septum to the right.  An x-ray showed 
a small nasal fracture without significant dislocation.  X-
ray evidence revealed a nasal fracture, without significant 
dislocation.

A VA general medical examination was conducted in September 
1994.  The report contains no complaints or findings 
regarding the veteran's nasal disorder or sinusitis.  Post 
service military clinical reports reveal that the veteran's 
mucous membranes of the nose were clear in April 1995. 

On VA examination conducted in August 1995, the veteran gave 
a history of a nasal fracture in service, with an 
instrumental closed reduction.  The veteran complained of 
trouble breathing through his nose when he vigorously 
exercised.  He stated that most of the time he breathed 
"okay."  On examination, his nose had a depressed left 
nasal bone with right deflection, as well as a nasoseptal 
deformity.  The septum was somewhat crooked and tended to 
obstruct both nostrils, mainly because of the depressed left 
nasal bone.  It was noted that the veteran had some postnasal 
drip and mild facial pressure.  VA x-rays of the sinuses 
dated in June 1995, revealed membrane thickening at the floor 
of the left maxillary antrum, but no fluid level was 
apparent.  The other sinuses were clear.  The impression was 
chronic left maxillary sinusitis.  The VA examiner indicated 
that the veteran did not have significant sinusitis.  

The impression was post nasal and nasoseptal fracture with 
depressed left nasal bone; nasoseptal deformity causing some 
degree of obstruction.  Color photographs of the nasal area 
are included with the examination report and have been 
reviewed by the Board. 

Analysis

The veteran asserts that his nasal fracture was not properly 
set during service.  He states that nasal blockage continues 
and effects his employability due to marked interference in 
breathing space.

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service military 
clinical data, and VA examinations conducted in 1994 and 1995 
have been included in his file.  It is noted that the VA 
Medical Center in Miami, Florida, notified the RO that the 
veteran failed to report for a scheduled nose examination in 
May 1997.  In March 1998, the veteran's representative stated 
that repeated attempts to contact the veteran had been made, 
but the telephone company did not have a listing, and mail 
sent to the veteran's last known address had been returned by 
the Postal Service.  

The Board remanded this case in July 1998, for the RO to 
ascertain the veteran's current address, and to determine if 
the veteran desired a hearing and would report for a VA 
examination. In July 1998, the veteran's representative 
stated that they were unable to locate the veteran, and the 
banking institution where the veteran's VA benefits were 
being sent notified the RO that they did not have a current 
address for the veteran.  All mail sent to the veteran's last 
known address was returned to the RO as undeliverable.  In 
this regard, the Board points out that even in cases which 
are well grounded, the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As such, and upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet.App. 282 (1991).  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, the claim shall be denied.  38 
C.F.R. § 3.655 (1998). 

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in C.F.R. Part 4, for evaluating the degree of impairment 
resulting from service-connected respiratory disorder were 
changed during the course of the veteran's appeal, effective 
in October 1996.  In this case, the RO has reviewed the 
veteran's claim under both the old and the new rating 
criteria and veteran has been informed of the old and revised 
rating criteria. 

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas, 1 Vet. 
App. at 312.

The veteran's service-connected nasal fracture and septal 
deformity status post repair is currently rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502.  Prior 
to the changes in the regulations, a 10 percent evaluation 
was warranted for traumatic deflection of the nasal septum 
with marked interference with breathing space, and a 
noncompensable evaluation was assigned for only slight 
symptoms.  Subsequent to the regulatory changes, a 10 percent 
evaluation is warranted for traumatic deflection of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side. 

Under the old rating criteria chronic maxillary sinusitis 
with x-ray manifestations only, and with symptoms either mild 
or only occasional, warranted a noncompensable evaluation.  
When moderate, with discharge or crusting or scabbing and 
infrequent headaches, a 10 percent evaluation is warranted. 
Diagnostic Code 6513 (1996).  Under the revised criteria, a 
noncompensable evaluation is warranted when sinusitis is 
detected by x-ray only; a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Diagnostic Code 6513 (1997).  
A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Id.  

After carefully reviewing the evidence of record, the Board 
finds that under the applicable criteria prior to the 
regulatory changes, the veteran's residuals of nasal surgery 
do not manifest marked interference with breathing space.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  In this 
regard, lay statements describing the symptoms of a 
disability are considered to be competent evidence. Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

The most recent medical evidence of record revealed that he 
veteran stated he mainly had trouble breathing out of his 
nose when he exercised, but otherwise breathed okay.  Under 
the criteria established by the new regulations, the Board 
finds that although the septum was somewhat crooked and 
tended to obstruct both nostrils, mainly because of the 
depressed left nasal bone, the veteran's nasal disability 
does not manifest as 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Accordingly, under both the old and the new regulations, the 
veteran's nasal disability does not meet the criteria under 
Diagnostic Code 6502 for a compensable evaluation.

The most recent medical evidence of record does not 
demonstrate that a compensable evaluation for sinusitis under 
either the old or the new criteria is warranted.  It has not 
been shown that the veteran has required antibiotics or 
experienced 3 to 6 episodes a year consisting of headaches, 
pain, and purulent discharge or crusting.  Id.  Furthermore, 
it has not been shown that the veteran has sinusitis to a 
moderate degree as manifested by discharge, crusting, or 
scabbing, and infrequent headaches.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).  

The Board has also considered a compensable evaluation under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6504.  
However or moderate disfigurement due to the depression of 
the left nasal bone and deviation of the nose to the right 
side was not shown.  Diagnostic Code 7800 (1998).

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  However, after 
review of the evidence, there is no medical evidence of 
record that would support a compensable evaluation for the 
disability at issue at any time subsequent to the veteran's 
original claim in July 1994.  See Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  


ORDER

Entitlement to compensable evaluations for nasal fracture and 
septal deformity status post repair, and maxillary sinusitis, 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

- 7 -


- 5 -


